F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                 OCT 23 1997
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 96-6327
 DARWYN RHON HOREY,                                      (D.C. No. CR-96-55-M)
                                                              (W.D. Okla.)
           Defendant-Appellant.



                                  ORDER AND JUDGMENT*


Before BALDOCK, KELLY, and BRISCOE, Circuit Judges.**


       A jury convicted Defendant Darwyn Rhon Horey on one count of possession with

intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1), and two counts of

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The

district court sentenced Defendant to concurrent terms of 360 months imprisonment on

Count I, and 120 months imprisonment on Counts II & III respectively. In this direct

       *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. 34.1.9. The case is therefore ordered
submitted without oral argument.
criminal appeal, Defendant asserts that the evidence against him was insufficient to

support the jury’s verdict, and the district court erred in admitting evidence of prior bad

acts and denying his motion for a new trial based on juror misconduct. We exercise

jurisdiction under 28 U.S.C. § 1291, and affirm.

                                              I.

       We review a challenge to the sufficiency of the evidence de novo. United States v.

Wiles, 102 F.3d 1043, 1063 (10th Cir.), on rehearing in part 106 F.3d 1516 (10th Cir.),

petition for cert. filed 65 U.S.L.W. 3632 (March 10, 1997). In determining the

sufficiency of the evidence, we review the record in a light most favorable to the

government and ask whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. United States v. Johnson, 120 F.3d
1107, 1108 (10th Cir. 1997). While the evidence supporting the conviction must be

substantial and do more than raise a mere suspicion of guilt, it need not conclusively

exclude every other reasonable hypothesis and it need not negate all possibilities except

guilt. United States v. Johnson, 42 F.3d 1312, 1319 (10th Cir. 1994). We do not function

as a jury. Instead, we are required to accept the jury’s resolution of conflicting evidence

and its assessment of the witnesses’ credibility. United States v. Pappert, 112 F.3d 1073,

1077 (10th Cir. 1997). Applying this standard, the record reveals the following facts.

       During the late morning of February 21, 1996, Sergeants Kenneth Davis and Ken

Stepien of the Oklahoma City Police Department responded to a report of a domestic


                                              2
disturbance involving a gun at the Hillcrest Green Apartments. A young woman by the

name of Barbara Ellis met the officers in the parking lot of the apartment complex. She

informed them that she was visiting her cousin, Veronica Ware, when Ware’s boyfriend

became upset and began threatening Ellis with what she described as an Uzi. Ellis

directed Sergeants Davis and Stepien to Ware’s apartment where the incident took place.

       Upon entering through the front door of the apartment, which was open, the

officers observed Ware and her two small children sitting on a couch. Sergeant Davis

informed Ware of Ellis’ complaint and asked her if any firearms were in the apartment.

Ware responded no. When Sergeant Davis asked if her boyfriend was in the apartment or

lived there, Ware likewise responded no. Ware then agreed to allow the officers to look

through the apartment.

       Sergeant Stepien was unable to open the first bedroom door in the hallway. After

looking in two other bedrooms at the end of the hall and finding no one, he returned to the

first door. As Sergeant Stepien pushed on the door, the sole of a tennis shoe protruded

from underneath the door. Both officers drew their weapons. Sergeant Davis instructed

the subject to come out of the room but received no response. He then instructed Ware

and her two children to step outside for their safety. Ware refused to do so. Sergeant

Davis radioed for backup. A few seconds later, Defendant came out of the first bedroom.

       Sergeant Davis directed Defendant to the dining room for questioning. Upon

questioning, Defendant became agitated. Sergeant Davis then handcuffed him without


                                            3
incident. When Sergeant Stepien stepped outside to speak with the apartment complex’s

manager, however, Defendant stood up and attempted to leave. Sergeant Stepien returned

to assist Sergeant Davis. The officers took Defendant outside where he continued to

struggle. Defendant calmed down only after Sergeant Davis threatened to mace him.

Shortly thereafter a Lieutenant Evans and Officer Smythe arrived on the scene.

       Sergeant Davis returned to the apartment with Lieutenant Evans and Officer

Smythe. Sergeant Stepien remained with Defendant. Ware allowed the officers to look

for a weapon in the first bedroom. Defendant previously had indicated to Sergeant Davis

that he had a large sum of money in the bedroom which his Aunt had given him. In the

bedroom, the officers found a jacket which Ware said belonged to Defendant. Inside the

jacket, Sergeant Davis located more than $950.00 in cash which Ware claimed was hers.

On the floor next to the jacket, he found a set of keys, a gold ring, and a small amount of

crack cocaine inside a wax paper wrapping. At that point, Lieutenant Evans asked Ware

if she would sign a search waiver allowing the officers to search the entire apartment for

both guns and narcotics. Although Ware refused to sign the waiver, she verbally

consented in the presence of the complex’s manager to a search of her apartment.

       During the search, Sergeant Davis noticed that one of the ceiling tiles in the master

bedroom’s closet was out of place. Standing on a chair, the officer moved the ceiling tile

and felt around the surrounding tiles. On top of the tiles, he recovered a phone card,

Defendant’s birth certificate, a bag of marijuana, a bag containing several individually


                                             4
wrapped packages of crack cocaine, and an “Uzi type” weapon. Sergeant Davis then

elevated himself further so he could view the area above the tiles. That’s when he located

a second weapon--a chrome Derringer.

       Both Defendant and Ware were arrested and transported to the Oklahoma City jail.

On the way, Sergeant Stepien informed Defendant of the guns and narcotics found in

Ware’s apartment. Defendant stated that they belonged to Ware. After arriving at the

jail, Defendant informed Sergeant Stepien that he had dropped a set of keys in the back

seat of the squad car. Upon removing the back seat to look for Defendant’s keys,

Sergeant Stepien recovered an additional quantity of crack cocaine. Once inside the

facility, Sergeant Stepien informed Defendant of the crack cocaine under the back seat

and asked if he had done any drugs the previous night. Defendant responded that he had

done “an eight ball.” The indictment against Defendant followed.

                                             A.

       Based upon the foregoing, Defendant first claims the government failed to present

evidence sufficient to support his conviction for possession of narcotics with intent to

distribute under 21 U.S.C. § 841(a)(1). To obtain a § 841(a)(1) conviction, the

government must prove the following elements beyond a reasonable doubt: (1) defendant

knowingly possessed the illegal drug, and (2) defendant possessed the drug with the

specific intent to distribute it. United States v. Reece, 86 F.3d 994, 996 (10th Cir. 1996).

Possession may be either actual or constructive. “[C]onstructive possession may be found


                                              5
if a person knowingly has ownership, dominion, or control over the narcotics and the

premises where the narcotics are found.” United States v. Jones, 49 F.3d 628, 632 (10th

Cir. 1995). Where possession is not clear, such as when the contraband may be attributed

to more than one individual, constructive possession requires some nexus, link, or other

connection between defendant and the contraband. United States v. Mills, 29 F.3d 545,

549 (10th Cir. 1994). While an inference must be more than speculative, a jury may draw

reasonable inferences from direct or circumstantial evidence. United States v. Jones, 44
F.3d 860, 865 (10th Cir. 1995).

      Based upon our record review, we have no trouble concluding that the evidence is

sufficient to support Defendant’s conviction under 21 U.S.C. § 841(a)(1). At trial,

Defendant stipulated that the tan caked substance which officers recovered from Ware’s

residence constituted over 220 grams of cocaine base. The evidence further established

that Defendant constructively possessed the cocaine. Sergeant Davis first located a small

wrapper containing 6.5 grams of cocaine next to Defendant’s jacket in the bedroom where

he had attempted to hide. Sergeant Davis then located more than 214 grams above the

ceiling tiles in the master bedroom where Defendant slept when staying with Ware, which

apparently was more than occasionally. When asked his actual residence, Defendant

could be no more specific than “somewhere on Northwest Tenth.” Finally, Officer

Stepien located approximately two grams of cocaine base underneath the back seat of the




                                            6
squad car where Defendant had been sitting. Defendant literally left a “trail” of cocaine

during the course of the incident.

       The cocaine found in the master bedroom was packaged in individually wrapped

portions similar to that found in the first bedroom. Officers located Defendant’s birth

certificate next to the cocaine in the master bedroom. Despite Defendant’s assertions to

the contrary, he had ample time to conceal the cocaine between the time Ellis phoned the

police and the time they arrived on the scene. Although Sergeants Davis and Stepien

were in the vicinity at the time of Ellis’ call, Sergeant Stepien testified that they had to

travel fifteen blocks to the scene. Defendant could have placed the cocaine in the ceiling

in a matter of seconds. The evidence is sufficient to support the jury’s finding that

Defendant exercised dominion and control over the cocaine and thus constructively

possessed it. See United States v. Simpson, 94 F.3d 1373, 1380 (10th Cir.) (constructive

possession defined as “an appreciable ability to guide the destiny of a drug”), cert. denied,

117 S. Ct. 411 (1996).

       The evidence is also sufficient to support the jury’s finding that Defendant

intended to distribute the cocaine. The cocaine found above the ceiling tiles was wrapped

in small individual packages. Officers located firearms near the cocaine. Although

Defendant was unemployed, officers found more than $950 in his jacket. The evidence

further suggested that Defendant carried a pager. In United States v. Wilson, 107 F.3d
774, 779 (10th Cir. 1997), we relied upon these exact same factors to conclude that a jury


                                               7
could reasonably find defendant possessed cocaine with an intent to distribute. We reach

the same conclusion here.

                                              B.

          Defendant also claims the government failed to present evidence sufficient to

support his convictions for being a felon in possession of a firearm under 18 U.S.C.

§ 922(g)(1). The government must prove three elements beyond a reasonable doubt to

obtain such a conviction. The government must prove that (1) defendant was convicted

of a felony, (2) defendant thereafter knowingly possessed a firearm, and (3) possession of

the firearm was in or affecting interstate commerce. United States v. Capps, 77 F.3d 350,

352 (10th Cir.), cert. denied, 116 S. Ct. 2568 (1996). The only knowledge required under

§ 922(g)(1) is knowledge that the instrument possessed is a firearm. United States v.

Mains, 33 F.2d 1222, 1228 (10th Cir. 1994). Like possession of a controlled substance,

possession of a firearm may be constructive as well as actual so long as defendant has

dominion or control over the firearm. Wilson, 107 F.3d at 779-780. To support a finding

of constructive possession, there must be “some evidence supporting at least a plausible

inference that the defendant had knowledge of and access to the weapon.” Mills, 29 F.3d

at 549.

          As with his § 841(a)(1) conviction, we have no trouble concluding that the

evidence is sufficient to support Defendant’s convictions under 18 U.S.C. § 922(g)(1). At

trial, Defendant stipulated that he was a convicted felon and the firearms affected


                                               8
interstate commerce, thus satisfying the first and third elements of § 922(g)(1). The

evidence also was sufficient to satisfy the second element of § 922(g)(1), i.e., that

Defendant knowingly possessed the firearms, albeit constructively. Defendant claims the

government failed to provide direct evidence of his possession such as fingerprints from

either weapon. The government, however, may prove constructive possession of a

firearm by circumstantial evidence so long as the evidence shows some nexus or

connection between defendant and the firearm. United States v. Taylor, 113 F.3d 1136,

1145 (10th Cir. 1997).

       Upon their arrival at the scene, Ellis described the weapon with which Defendant

threatened her as an “Uzi” with holes along the barrel. At trial, she described it as an

“automatic something” with “holes in it.” The first weapon the officers recovered from

above the ceiling tiles was a nine millimeter semi-automatic pistol with a fully loaded clip

containing fifteen rounds. Sergeant Davis testified that the weapon was similar to an Uzi:

       Q. Based upon your experience and knowledge of firearms, if a lay person
       were to see that firearm could they describe it to someone else as similar to
       an Uzi?

       A. Yes, that’s how I would describe it.

Tr. at 94. Given (1) Ellis’ description of the weapon which Defendant brandished,

(2) Sergeant Davis’ testimony that Ellis’ description of the weapon was consistent with

the weapon actually recovered, and (3) the location of the weapon next to Defendant’s




                                              9
birth certificate and bag of cocaine above the ceiling tiles in the master bedroom, a jury

could reasonably find that Defendant knowingly possessed the semi-automatic pistol.

       We believe the evidence likewise was sufficient to establish that Defendant

knowingly possessed the unloaded .32 automatic chrome Derringer. Officers located the

weapon above the ceiling tiles in the same closet as the semi-automatic pistol, birth

certificate, and cocaine. Ware testified she lived alone in the apartment with her two

small children but did not own a gun. Demetria Smith, who Defendant was dating at the

same time he was dating Ware, testified that Defendant told her he kept two guns at

Ware’s apartment. These facts when considered in a light most favorable to the

government, support the “plausible inference that the [D]efendant had knowledge of and

access to the weapon,” Mills, 29 F.3d at 549, and therefore knowingly possessed it.

Accordingly, we reject Defendant’s challenge to the sufficiency of the evidence.

                                             II.

       Defendant next claims the district court improperly permitted his former girlfriend,

Demetria Smith, and her father, John Hornbeck, to testify about Defendant’s prior bad

acts.1 According to Defendant, Smith and Hornbeck’s testimony was inadmissible under

Federal Rules of Evidence 402, 403, and 404, as irrelevant, highly prejudicial, and offered


       1
         Because of concern for their personal safety, the court in a proper exercise of
discretion allowed the government’s motion to seal the identity of these witnesses and
their Form 302 reports until directly prior to their testimony. A 302 report is an FBI
agent’s formal account of a witness interview filed on the FBI’s Interview Report Form
FD-302. United States v. Rivera, 900 F.2d 1462, 1473 n.15 (10th Cir. 1990).

                                             10
only to show Defendant’s criminal propensity. We review Defendant’s challenge to the

admissibility of these witnesses’ testimony under Rules 402, 403, and 404 solely for an

abuse of discretion. United States v. Reddeck, 22 F.3d 1504, 1508 (10th Cir. 1994).

       Demetria Smith testified that she dated Defendant from August 1995 until mid

January 1996. When she met Defendant, he was living with Ware. As previously noted,

Smith stated that Defendant told her he kept two guns at Ware’s apartment, but she had

never seen Defendant with them. Smith also stated that she had seen Defendant in

possession of his birth certificate in January 1996.

       John Hornbeck testified that Defendant and his daughter Demetria Smith lived

with him in Oklahoma City during the fall of 1995. Hornbeck stated that although

Defendant did not have a job, he always had money. According to Hornbeck, Defendant

had a pager which he used during this period to arrange crack cocaine deals. Hornbeck, a

convicted crack cocaine addict, also obtained crack cocaine from Defendant on at least

two occasions during this period and into December 1995. Around the same time,

Hornbeck discovered that Defendant had stashed a substantial quantity of crack cocaine

in the rain gutter above Hornbeck’s garage. When Smith left Defendant in January 1996,

Defendant attempted to find her by bribing Hornbeck with money and cocaine.

       Rule 402 provides that “[a]ll relevant evidence is admissible,” and “[e]vidence

which is not relevant is not admissible.” Fed. R. Evid. 402. Rule 403 provides that

relevant evidence “may be excluded if its probative value is substantially outweighed by


                                             11
the danger of unfair prejudice.” Fed. R. Evid. 403. Rule 404(b) provides that “[e]vidence

of other crimes, wrongs, or acts is not admissible to prove the character of a person in

order to show action in conformity therewith.” Fed. R. Evid. 404. Rule 404(b) further

provides, however, that such evidence may be admissible for other reasons including

proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident. In United States v. Porter, 881 F.2d 878, 886 & n.8 (10th Cir. 1989),

we added corroboration to this list of exceptions.

       Before admitting evidence of prior bad acts under one of the exceptions to Rule

404(b)'s general proscription, we have urged district courts to determine on the record that

the proffered evidence (1) tends to establish one of the Rule’s exceptions, (2) is so related

to the charged offense that it serves to establish the exception, (3) has real probative value

rather than just possible worth, (4) is close in time to the charged offense, and (5) is not

so prejudicial as to be excludable under Rule 403. See United States v. Robinson, 978
F.2d 1554, 1558-59 (10th Cir. 1992). In other words, “there must be a clear and logical

connection between the alleged earlier . . . misconduct and the case being tried. A lack of

clear association between the purported purpose for introduction of the evidence and the

act itself renders the past . . . [misconduct] irrelevant, highly prejudicial and

inadmissible.” Id. at 1559 (internal quotations, citations and brackets omitted).

       We have no difficulty sustaining the admission of Smith’s testimony. Certainly

Smith’s testimony that Defendant lived with Ware in the fall of 1995 and owned two guns


                                              12
which he kept at her apartment is relevant because it tends to make the fact that

Defendant possessed the semi-automatic pistol and chrome Derringer found in Ware’s

apartment in the winter of 1996 more probable. See Fed. R. Evid. 401 (relevant evidence

defined as “evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it

would be without the evidence.”). Moreover, Smith’s testimony that Defendant kept two

guns at Ware’s apartment corroborates what the officer’s found in Ware’s apartment--two

guns. The district court did not abuse its discretion in concluding that Smith’s testimony

fell within the corroboration exception to Rule 404(b), and had real probative value which

was not substantially outweighed by the danger of unfair prejudice to Defendant.

       Similarly, the district court did not abuse its discretion in permitting Hornbeck’s

testimony regarding Defendant’s involvement with cocaine in the fall of 1995.

Hornbeck’s testimony that (1) Defendant always had money but no job, (2) carried a

pager to facilitate drug transactions, and (3) sold him crack cocaine on multiple

occasions, makes the fact that Defendant possessed the cocaine found in Ware’s

apartment with the intent to distribute more probable, and corroborates the reasonable

inferences which may be drawn from the circumstantial evidence surrounding Defendants

arrest in February 1996. Accordingly, we reject Defendant’s challenge to the testimony

of Demetria Smith and John Hornbeck.




                                             13
                                              III.

       Finally, Defendant claims that juror misconduct entitles him to a new trial. During

voir dire, the court asked prospective jurors if any of them or “any close family member”

had been convicted of a criminal offense. One juror answered no and subsequently was

empaneled. After trial, Defendant learned that the son of the juror’s brother-in-law had

been convicted of a crime and was incarcerated, and that the same juror had been

removed by peremptory challenge in another criminal case, presumably for this reason.

Defendant moved for a new trial asserting a violation of his Sixth Amendment right to a

fair and impartial jury. The district court denied Defendant’s motion.

       In McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 556 (1984),

the Supreme Court set forth a two-part test to determine whether a new trial is warranted

when a defendant alleges a juror’s untruthfulness during voir dire: “[T]o obtain a new

trial in such a situation, a party must first demonstrate that a juror failed to answer

honestly a material question on voir dire, and then further show that a correct response

would have provided a valid basis for a challenge for cause.” See United States v. Cattle

King Packing Co., Inc., 793 F.2d 232, 243 (10th Cir. 1986) (applying McDonough in a

criminal context). In Gonzales v. Thomas, 99 F.3d 978, 984-985 (10th Cir. 1996), cert.

denied, 117 S. Ct. 1342 (1997), a habeas action, we explained that the McDonough test is

directed at intentionally incorrect responses: “A party cannot satisfy the first part of this

test merely by demonstrating a juror provided a mistaken, though honest, response to a


                                              14
question. Instead, as McDonough decrees, the party challenging the verdict must

demonstrate the juror in question failed to answer honestly a material question.”

Gonzales, 99 F.3d at 984 (internal quotations and citations omitted) (emphasis in

original).

       Because Defendant has not demonstrated that the prospective juror failed to

answer the court’s questions honestly during voir dire, or was otherwise biased against

him, he cannot satisfy the first prong of the McDonough test. The question of a juror’s

honesty during voir dire is a factual determination which we review only for clear error.

Gonzales, 99 F.3d at 985. The district court found that the juror honestly answered its

questions. This finding was not clearly erroneous. Reasonable minds might differ over

the question of whether the son of a brother-in-law is a “close family member.” Under

some circumstances he might be; under others he may not. We have no quarrel with the

district court’s finding that the juror believed the latter rather than the former to be true in

this case, and that the juror answered the court’s questions during voir dire honestly.

       For all the foregoing reasons, the judgment of the district court is

       AFFIRMED.

                                                    Entered for the Court,

                                                    Bobby R. Baldock
                                                    Circuit Judge




                                               15